Exhibit 10.1

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO RIGHTS AGREEMENT (the “Amendment”), dated as of the
22nd day of May, 2007, by and between THE STRIDE RITE COMPANY, a Massachusetts
Company (the “Company”), and COMPUTERSHARE TRUST COMPANY, N.A., a national
banking association (the “Rights Agent”) to the Rights Agreement, dated as of
March 13, 2007 (the “Rights Agreement”); all capitalized terms not defined
herein shall have the meanings ascribed to such terms in the Rights Agreement.

WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger,
dated as of May 22] 2007 (as amended, supplemented, modified or replaced from
time to time, the “Merger Agreement”), by and among the Company, Poseidon Inc. a
Delaware Company (“Parent”), and San Jose Acquisition Corp., a Massachusetts
Company and a wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to
which the Merger Sub will merge with and into the Company (the “Merger”);

WHEREAS, the Board of Directors of the Company has determined that the Merger
Agreement and the terms and conditions set forth therein and the transactions
contemplated thereby, including, without limitation, the Merger, are advisable
and fair to and in the best interests of the Company’s stockholders;

WHEREAS, the Board of Directors of the Company has determined, in connection
with its contemplation of the Merger Agreement, that it is necessary and
desirable to amend the Rights Agreement to exempt the Merger Agreement and the
transactions contemplated thereby, including, without limitation, the Merger,
from the application of the Rights Agreement as set forth in this Amendment;

WHEREAS, Section 27 of the Rights Agreement provides that prior to the
occurrence of a Section 11(a)(ii) Event, the Company may and the Rights Agent
shall, if the Company so directs, supplement or amend any provision of this
Agreement without the approval of any holders of certificates representing
shares of Common Stock of the Company; and

WHEREAS, Section 27 of the Rights Agreement provides that the Rights Agent shall
execute this Amendment upon delivery of a certificate from an appropriate
officer of the Company which states that this Amendment is in compliance with
the terms of Section 27 of the Rights Agreement (the “Officer’s Certificate”);
and

WHEREAS, the Officer’s Certificate has been delivered to the Rights Agent and,
pursuant to Section 27, the Company has directed that the Rights Agreement
should be amended as set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Rights Agent hereby agree as follows:

1. Amendment to Section 1(a). Section 1(a) of the Rights Agreement is hereby
amended and supplemented by adding the following sentence to the end thereof:

“In addition, notwithstanding anything to the contrary provided in this
Agreement, neither Poseidon Inc. a Delaware Company (“Parent”), nor San Jose
Acquisition Corp., a Massachusetts Company and a wholly-owned subsidiary of
Parent (“Merger Sub”), nor any of Parent’s, or Merger Sub’s Affiliates shall
become or be deemed to be an Acquiring Person (as defined herein) as a result of
(i) the approval, execution, delivery or performance of the Agreement and Plan
of Merger, dated as of May 22, 2007, among Parent, Merger Sub and the Company
(as amended, supplemented, modified or replaced from time to time, the “Merger
Agreement”), (ii) the consummation of the Merger (as defined in the Merger
Agreement), (iii) the consummation of any other transaction contemplated in the
Merger Agreement, including the exchange of common stock of the Company for
cash, or (iv) the public announcement of any of the foregoing.”

 

1



--------------------------------------------------------------------------------

2. Amendment to Section 1(d). Section 1(d) of the Rights Agreement is hereby
amended and supplemented by adding the following sentence to the end thereof:

“In addition, notwithstanding anything to the contrary provided in this
Agreement, neither Parent nor Merger Sub, nor any of Parent’s, or Merger Sub’s
Affiliates shall become or be deemed to be a Beneficial Owner (as defined
herein) of, nor shall they be deemed to Beneficially Own (as defined herein) and
have Beneficial Ownership (as defined herein) of, any securities, as a result of
(i) the approval, execution, delivery or performance of the Merger Agreement,
(ii) the consummation of the Merger (as defined in the Merger Agreement),
(iii) the consummation of any other transaction contemplated in the Merger
Agreement, including the exchange of common stock of the Company for cash, or
(iv) the public announcement of any of the foregoing.”

3. Amendment to Section 1(gg). Section 1(gg) of the Rights Agreement is hereby
amended and supplemented by adding the following sentence to the end thereof:

“Notwithstanding anything to the contrary provided in this Agreement, a Stock
Acquisition Date shall not occur or be deemed to have occurred as a result of
(i) the approval, execution, delivery or performance of the Merger Agreement,
(ii) the consummation of the Merger, (iii) the consummation of any other
transaction contemplated in the Merger Agreement, including the exchange of
common stock of the Company for cash pursuant to the Merger Agreement, or
(iv) the public announcement of any of the foregoing.”

4. Amendment to Section 3(a). Section 3(a) of the Rights Agreement is hereby
amended and supplemented by adding the following proviso to the end of the last
sentence thereof:

“; provided that notwithstanding anything to the contrary provided in this
Agreement, a Distribution Date shall not occur or be deemed to have occurred as
a result of (i) the approval, execution, delivery or performance of the Merger
Agreement, (ii) the consummation of the Merger, (iii) the consummation of any
other transaction contemplated in the Merger Agreement, including the exchange
of common stock of the Company for common stock of the Parent thereunder
pursuant to the Merger Agreement, or (iv) the public announcement of any of the
foregoing.”

5. Amendment to Section 3. Section 3 of the Rights Agreement is hereby further
amended and supplemented by adding the following sentence at the end thereof as
a new Section 3(d):

“Nothing in this Rights Agreement shall be construed to give any holder of
Rights or any other Person any legal or equitable rights, remedies or claims
under this Rights Agreement by virtue of (i) the approval, execution, delivery
or performance of the Merger Agreement, (ii) the consummation of the Merger,
(iii) the consummation of any other transaction contemplated in the Merger
Agreement, or (iv) the public announcement of any of the foregoing.”

6. Amendment to Section 7(a). Section 7(a) of the Rights Agreement is hereby
amended and supplemented by deleting “(i) the Close of Business on the tenth
anniversary of the Record Date (the “Final Expiration Date”)” and replacing it
with the following: “(i) the earlier of (x) the Close of Business on the tenth
anniversary of the Record Date and (y) immediately prior to the Effective Time
(as defined in the Merger Agreement) (such earlier date, the “Final Expiration
Date”).”

7. Amendment to Section 11(n). The first phrase of Section 11(n) of the Rights
Agreement is hereby amended to read as follows:

“The Company covenants and agrees that, except for the Merger (as defined in the
Merger Agreement) and the other transactions contemplated by the Merger
Agreement, it shall not, at any time after the Distribution Date and so long as
the Rights have not been redeemed pursuant to Section 23 hereof or exchanged
pursuant to Section 24 hereof, (i) consolidate with (other than a Subsidiary of
the Company in a

 

2



--------------------------------------------------------------------------------

transaction that complies with the proviso at the end of this sentence),
(ii) merge with or into, or (iii) sell or transfer (or permit any Subsidiary to
sell or transfer), in one transaction or a series of related transactions,
assets or earning power aggregating 50% or more of the assets or earning power
of the Company and its Subsidiaries taken as a whole, to any other Person or
Persons (other than the Company and/or any of its Subsidiaries in one or more
transactions each of which complies with the proviso at the end of this
sentence) if …”

8. Amendment to Section 13(b). Section 13(b) of the Rights Agreement is hereby
amended and supplemented by adding the following sentence to the end thereof:

“In addition, notwithstanding anything to the contrary provided in this
Agreement, neither Parent not Merger Sub, nor any of Parent’s, or Merger Sub’s
Affiliates shall become or be deemed to be a Principal Party (as defined herein)
as a result of (i) the approval, execution, delivery or performance of the
Merger Agreement, (ii) the consummation of the Merger (as defined in the Merger
Agreement), (iii) the consummation of any other transaction contemplated in the
Merger Agreement, including the exchange of common stock of the Company for
cash, or (iv) the public announcement of any of the foregoing.”

9. Effective Date. This Amendment shall be deemed effective as of the date first
written above, as if executed on such date.

10. Governing Law. This Amendment, each Right and each Right Certificate issued
hereunder shall be deemed to be a contract made under the laws of the
Commonwealth of Massachusetts and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and to be performed entirely within such State. The courts of the
Commonwealth of Massachusetts and of the United States of America located in the
Commonwealth of Massachusetts (the “Massachusetts Courts”) shall have exclusive
jurisdiction over any litigation arising out of or relating to this Amendment
and the transactions contemplated hereby, and any Person commencing or otherwise
involved in any such litigation shall waive any objection to the laying of venue
of such litigation in the Massachusetts Courts and shall not plead or claim in
any Massachusetts Court that such litigation brought therein has been brought in
an inconvenient forum.

11. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided,
however, that notwithstanding anything in this Amendment to the contrary, if any
such term, provision, covenant or restriction is held by such court or authority
to be invalid, void or unenforceable and the Board of Directors of the Company
determines in its good faith judgment that severing the invalid language from
the Amendment would adversely affect the purpose or effect of the Amendment, the
right of redemption set forth in Section 23 of the Rights Agreement shall be
reinstated and shall not expire until the Close of Business on the tenth day
following the date of such determination by the Board of Directors; provided,
however, any such action shall in no way affect those covenants set forth in
Section 7.13(a) of the Merger Agreement.

12. Notice. The Rights Agent and the Company hereby waive any notice requirement
with respect to each other under the Rights Agreement, if any, pertaining to the
matters covered by this Amendment.

13. No Other Effect. Except as expressly set forth herein, the Rights Agreement
shall not by implication or otherwise be supplemented or amended by virtue of
this Amendment, but shall remain in full force and effect, as amended hereby.

14. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

THE STRIDE RITE COMPANY By   /s/    CHARLES W. REDEPENNING         Name:  
Charles W. Redepenning Title:   General Counsel and Secretary COMPUTERSHARE
TRUST COMPANY, N.A. By   /s/    DENNIS V. MOCCIA         Name:   Dennis V.
Moccia Title:   Managing Director

 

4